          Case 1:20-cr-00294-PKC Document 13 Filed 08/10/20 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      August 10, 2020

BY ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
Re: United States v. Valdez Simmons, 20 Cr. 294 (PKC)

Dear Judge Castel:

Enclosed as Exhibit A, please find a Proposed Protective Order relating to the production of jury
records in the above-captioned matter, consistent with the Court’s order dated June 24, 2020 (see
Dkt. No. 11). The parties respectfully request that the Court enter the Proposed Protective Order,
which has been consented to by the parties.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney for the
                                               Southern District of New York


                                           by: /s/ T. Josiah Pertz________________________
                                               T. Josiah Pertz
                                               Assistant United States Attorney
                                               (914) 933-1966
                                               timothy.pertz@usdoj.gov


cc: Robert Baum, Esq. (by ECF)
